DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02 November 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Further, U.S. Patent Application Publication citation 3 (US 20130139320 A1) has not been considered, as the publication number provided does not correspond to the stated Applicant.

Claim Objections
Claims 1, 3, and 9 are objected to because of the following informalities:  
Regarding claim 1, Applicant claims “a receiver configured to receive traffic information indicative of a state of a traffic”. This limitation should read “a receiver configured to receive traffic information indicative of a state of traffic”.  
	Regarding claim 3, Applicant claims “one or more of autonomous vehicles”. This limitation should read “one or more autonomous vehicles”.
Regarding claim 9, Applicant claims “for the one or more of autonomous vehicles based on flow of the one or more of autonomous vehicles”. This limitation should read “for the one or more autonomous vehicles based on flow of the one or more autonomous vehicles”. 
Appropriate correction is required.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, Applicant claims “for the one or more of autonomous vehicles based on flow of the one or more of autonomous vehicles”. It is unclear to the examiner if this “flow” is intended to mean the “flow of one or more vehicles” as found in claim 1, in which case the claim should read “the flow”, or if the “flow” is intended to be a separate flow from that found in claim 1, in which case the claim should read “a flow”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. 

101 Analysis – Step 1
Claims 1-9 are directed at a system (i.e., a machine). Therefore, claims 1-9 are within at least one of the four statutory categories of invention.

	101 Analysis – Step 2A, Prong I
	Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 1 includes limitations that recite a mathematical concept (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

	A system for traffic control, comprising:
	A receiver configured to receive traffic information indicative of a state of a traffic;
	A processor configured to determine one or more control commands to control at least a subset of vehicles forming the state of the traffic by minimizing a multiscale normalization of a difference between a flow of one or more vehicles of the subset of vehicles forming the traffic and a uniform flow of the one or more vehicles; and
	A transmitter configured to transmit the one or more control commands to the subset of vehicles. 

	The examiner submits that the foregoing bolded limitation constitutes a “mathematical concept” or a mental process because under its broadest reasonable interpretation, the claim is simply directed to utilizing a mathematical formula. Specifically, the “determining” is simply based on the minimizing of a multiscale normalization. Accordingly, the claim recites at least one mathematical concept.

	101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the mathematical concept into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the mathematical concept integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generically linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a practical application.
	In the present case, the additional limitations beyond the above-noted mathematical concepts are as follows (where the underlined portions are the “additional limitations” whole the bolded portions continue to represent the “mathematical concept”):
	
A system for traffic control, comprising:
	A receiver configured to receive traffic information indicative of a state of a traffic;
	A processor configured to determine one or more control commands to control at least a subset of vehicles forming the state of the traffic by minimizing a multiscale normalization of a difference between a flow of one or more vehicles of the subset of vehicles forming the traffic and a uniform flow of the one or more vehicles; and
	A transmitter configured to transmit the one or more control commands to the subset of vehicles. 

	For the following reason(s), the examiner submits that he above identified limitations do not integrate the above-noted mathematical concept into a practical application. 
	Regarding the additional limitation of “receiving traffic information indicative of a state of traffic”, the examiner submits that this limitation amounts to insignificant pre-solution activity in the form of simply receiving traffic information, which amounts to little more than mere data gathering. 
	Regarding the additional limitation of “transmitting the one or more control commands to the subset of vehicles”, the examiner submits that this limitation amounts to insignificant extra-solution activity in the form of simply transmitting information.
	Thus, taken alone, the additional elements do not integrate the mathematical into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, reflect an improvement to the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the mathematical concept into a practical application because it does not impose any meaningful limits on practicing the mathematical concept.

	101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons similar to those discussed above with respect to determining that the claim does not integrate the mathematical concept into a practical application. As discussed above with respect to integration of the mathematical concept into a practical application, the additional elements of “receiving traffic information indicative of a state of traffic” and “transmitting the one or more control commands to the subset of vehicles”, amount to simply receiving data and transmitting a command. The acts of receiving data and transmitting a command would be known to a person having ordinary skill in the art as being well-understood, routine, and conventional activity. Mere instructions to apply an exception using well-understood, routine, and conventional activity cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Regarding claim 2, dependent claim 2 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations of dependent claim 2 simply expand upon the mathematical concept without adding significantly more. Specifically, the claim is directed towards further limiting the “multistage normalization”. Hence, dependent claim 2 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 
	Regarding claim 3, dependent claim 3 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations of dependent claim 3 simply expand upon the mathematical concept without adding significantly more. Specifically, the claim is directed towards further limiting the types of vehicle in the subset of vehicles. Hence, dependent claim 3 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 
	Regarding claim 4, dependent claim 4 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations of dependent claim 4 simply adds an additional well-understood, routine, and conventional activity. Specifically, the claim is directed towards updating a set of vehicles depending on a time-period, which amounts to little more than updating a data set. Hence, dependent claim 4 is not patent eligible by the same rationale as provided for in the rejection of dependent claim 3 and independent claim 1.
	Regarding claim 5, dependent claim 5 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations are simply directed at an additional mathematical concept. Specifically, the “determining an incentive amount” amounts to calculating a value based on the multiscale normalization of claim 1.  Hence, dependent claim 5 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 
	Regarding claim 6, dependent claim 6 does not recite any further limitation that would cause the claim to be patent eligible, as the limitations simply expand upon the mathematical concept of claim 5. Hence, dependent claim 6 is not patent eligible by the same rationale as provided for in the rejection of dependent claim 5 and independent claim 1.
Regarding claim 7, dependent claim 7 does not recite any further limitation that would cause the claim to be patent eligible as the limitations are simply directed at an additional mathematical concept. Specifically, the “determining a penalty” amounts to calculating a value based on the penalty on the lower-frequency Fourier mode. Hence, dependent claim 7 is not patent eligible by the same rationale as provided for in the rejection of dependent claim 2 and independent claim 1.
	Regarding claim 8, dependent claim 8 does not recite any further limitation that would cause the claim to be patent eligible as the limitations are simply directed at an additional mathematical concept. Specifically, the “updating the one or more control commands” are based on a “receding horizon control algorithm”, which amounts to little more than a mathematical concept. Hence, dependent claim 8 is not patent eligible by the same rationale as provided for in the rejection of independent claim 1. 
	Regarding claim 9, dependent claim 9 does not recite any further limitation that would cause the claim to be patent eligible as the limitations are simply directed to well-understood, routine, and conventional activity. Specifically, the “determining of control history” amounts to simply retrieving data from a database.

	Claims 9-16 and 17-20 similarly rejected under the same rationale as applied to claims 1-8 and 1-4, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 10, 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (“Stabilizing Traffic with Autonomous Vehicles”), hereafter Wu, in view of Thiffeault (Using Multiscale Norms to Quantify Mixing and Transport), hereafter Thiffeault.

Regarding claim 1, Wu teaches a system for traffic control, comprising:
	A receiver configured to receive traffic information indicative of a state of traffic (Page 6013, Section II, Subsection B, traffic patterns received);
	A processor configured to determine one or more control commands to control at least a subset of vehicle forming the state of traffic (Page 6013, Section II, Subsection B. Use of wireless intervehicle communication for collaborative control of autonomous vehicles); and 
	A transmitter configured to transmit the one or more control commands to the subset of vehicles (Page 6013, Section II, Subsection B. Use of wireless intervehicle communication for collaborative control of autonomous vehicles).
	Wu fails to teach, however, wherein the processor determines the control commands by minimizing a multiscale normalization of a difference between a flow.
	Thiffeault, however, does teach the minimizing of a multiscale normalization of a difference between a flow (R19, minimization of the norm                         
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                        
                    ).
	While Thiffeault is not directed towards traffic stabilization, it is directed towards fluid mixing within a flow. The concept of using the principals of fluid dynamics in traffic simulations are well known within the art (See Page 58, Section 1 of Sun, “In-Depth Analysis of Traffic Congestion Using Computational Fluid Dynamics (CFD) Modeling Method”, use of fluid dynamics in transportation study has been around since the 1950s). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the multiscale normalization of Thiffeault in order to provide a means of determining traffic flow. The motivation to combine is to allow the system to monitor the traffic state.
	Claims 10 and 19 are similar in scope to claim 1, and are similarly rejected.

	Regarding claim 2, the combination of Wu and Thiffeault teaches the system of claim 1, and Thiffeault further teaches wherein the multiscale normalization penalizes a lower frequency Fourier mode of the difference greater than a higher frequency Fourier mode (R6, Section 3, Norms, teaches penalizing higher frequency Fourier mode, Examiner’s Note: Thiffeault teaches the multiplying of the k^2 value rather than the division by the k^2 value, but this multiplication rather than division amounts to a simple rearrangement of parts).
	While Thiffeault is not directed towards traffic stabilization, it is directed towards fluid mixing within a flow. The concept of using the principals of fluid dynamics in traffic simulations are well known within the art (See Page 58, Section 1 of Sun, “In-Depth Analysis of Traffic Congestion Using Computational Fluid Dynamics (CFD) Modeling Method”, use of fluid dynamics in transportation study has been around since the 1950s). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the penalizing of Thiffeault in order to provide a means of optimizing traffic flow. The motivation to combine is to allow the traffic control system to properly optimize the autonomous vehicle travel.
Claims 11 and 20 are similar in scope to claim 2, and are similarly rejected.

	Regarding claim 3, the combination of Wu and Thiffeault teaches the system of claim 1, and Wu further teaches wherein the subset of vehicles corresponds to one or more autonomous vehicles (Page 6012, Abstract, use of a set of autonomous vehicles for traffic stabilization).
	Wu and Thiffeault are analogous because they are both reasonably pertinent to the problem of traffic stabilization and optimization. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the autonomous vehicles of Wu in order to provide externally controllable vehicles. The motivation to combine is to ensure that the vehicles within the traffic environment are able to be controlled in order to stabilize traffic.
	Claim 17 is similar in scope to claim 3, and is similarly rejected.

Claims 4, 5, 6, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Thiffeault as applied to claims 1 and 3 above, and further in view of Slusar (US 20190188800 A1), hereafter Slusar.
Regarding claim 4, the combination of Wu and Thiffeault teaches the system of claim 3, but fails to teach wherein the processor is further configured to periodically update the subset of vehicles based on a predetermined time-period. 
Slusar, however, does teach wherein the processor is further configured to periodically update the subset of vehicles based on a predetermined time-period (0073, system periodically re-defines the evaluation group, which is a specific subset of vehicles of an area)
Wu, Thiffeault, and Slusar are analogous because they are all reasonably pertinent to the problem of traffic stabilization and optimization. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the periodic updating of Slusar in order to provide a means of re-evaluating the traffic status. The motivation to combine is to allow the system to control the vehicles most impacted by a negative traffic situation.
Claim 12 is similar in scope to claim 4, and is similarly rejected.

	Regarding claim 5, the combination of Wu and Thiffeault teaches the system of claim 1, and Thiffeault further teaches the minimization of a multiscale normalization (R19, minimization of the norm                         
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                        
                    ).
	The combination of Wu and Thiffeault fails to teach, however, wherein an amount of incentive for each of the subset is determined.
	Slusar, however, does teach wherein an amount of incentive for each of the subset is determined (0011, amount of incentive is determined for vehicles)
Wu, Thiffeault, and Slusar are analogous because they are all reasonably pertinent to the problem of traffic stabilization and optimization. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included incentivization of Slusar in order to provide a means of encouraging autonomous driving. The motivation to combine is to allow the system to control the vehicles most likely to positively affect the traffic stability.
	Claim 13 is similar in scope to claim 5, and is similarly rejected.

	Regarding claim 6, the combination of Wu, Thiffeault, and Slusar teaches the system of claim 5, and Slusar further teaches wherein the amount of incentive and the one or more control commands are simultaneously determined (0027, incentives provided to encourage drivers to be adjusted into or out of autonomous, 0028, in some scenarios, the vehicle is automatically adjusted into an autonomous mode upon accepting the incentive).
Wu, Thiffeault, and Slusar are analogous because they are all reasonably pertinent to the problem of traffic stabilization and optimization. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the simultaneous incentivization and controlling of Slusar in order to provide a means of encouraging autonomous driving. The motivation to combine is to allow the system to control the vehicles without human intervention in switching control mode.
Claim 14 is similar in scope to claim 6, and is similarly rejected.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Thiffeault as applied to claim 2 above, and further in view of Wu (“Flow Architecture and Benchmarking for Reinforcement Learning in Traffic Control”), hereafter Wu ‘2.
Regarding claim 7, the combination of Wu and Thiffeault teaches the system of claim 2, and Wu further teaches wherein the processor is further configured to determine a penalty on distribution of the one or more vehicles of the subset of vehicles (Page 6015, Col. 2, system stabilizes the distribution of autonomous vehicles), and Thiffeault teaches the penalization based on the frequency of Fourier mode (R6, Section 3, Norms, teaches penalizing higher frequency Fourier mode, Examiner’s Note: Thiffeault teaches the multiplying of the k^2 value rather than the division by the k^2 value, but this multiplication rather than division amounts to a simple rearrangement of parts).
The combination of Wu and Thiffeault fails to teach, however, wherein the processor is further configured to determine a penalty on acceleration of the one or more vehicles of the subset of vehicles.
Wu ‘2, however, does teach wherein a penalty on acceleration is determined (Page 6, Col. 1, Custom Reward Functions, acceleration is penalized in the autonomous vehicle network).
Wu, Thiffeault, and Wu ‘2 are analogous because they are all reasonably pertinent to the problem of traffic stabilization and optimization. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the penalization of distribution and acceleration of Wu and Wu ‘2 respectively, in order to provide a means of incentivizing specific driving patterns. The motivation to combine is to ensure that the vehicles within the traffic environment are driving in a way that does not negatively impact the traffic stability.
Claim 15 is similar in scope to claim 7, and is similarly rejected.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Thiffeault as applied to claim 1 above, and further in view of Levinson (US 20170124476 A1), hereafter Levinson.
Regarding claim 8, the combination of Wu and Thiffeault teaches the system of claim 1, but fails to teach wherein the processor is further configured to update the one or more control commands after a predetermined time-period based on a receding horizon control algorithm, and wherein the updated one or more control commands are transmitted to the subset of vehicles via the transmitter.
Levinson, however, does teach wherein the processor is further configured to update the one or more control commands after a predetermined time-period based on a receding horizon control algorithm (0090, re-planning the trajectory using a receding horizon control technique), and wherein the updated one or more control commands are transmitted to the subset of vehicles via the transmitter (0090, trajectory transmitted to the vehicle controller).
 Wu, Thiffeault, and Levinson are analogous because they are all reasonably pertinent to the problem of traffic stabilization and optimization. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the receding horizon control of Levinson in order to provide a predictive method. The motivation to combine is to ensure that the control system is operating the vehicles such that they are driving in a way that will not negatively impact the traffic stability in the future.
Claim 16 is similar in scope to claim 8, and is similarly rejected.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Thiffeault as applied to claim 3 above, and further in view of Nishimura (US 20060095195 A1), hereafter Nishimura.
Regarding claim 9, the combination of Wu and Thiffeault teaches the system of claim 3, but fails to teach wherein the processor is further configured to determine control history for the one or more of autonomous vehicles based on flow of the one or more of autonomous vehicles.
Nishimura, however, does teach wherein the processor is further configured to determine control history for the one or more of autonomous vehicles based on flow of the one or more autonomous vehicles (0048, external storage device stores historical information regarding operational characteristics, 0054-0056, absolute rule set uses detected traffic flow, external storage device used to determine the absolute rule set).
Wu, Thiffeault, and Nishimura are analogous because they are all reasonably pertinent to the problem of traffic stabilization and optimization. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the control history of Nishimura in order to provide a means of determining past vehicle controls. The motivation to combine is to allow the system to determine historic vehicle controls during past traffic flows.
Claim 18 is similar in scope to claim 9, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keviczky (Decentralized Receding Horizon Control and Coordination of Autonomous Vehicle Formations) teaches the use of receding horizon control algorithms in directing autonomous vehicles.
Sutarto (Estimation and Prediction of Road Traffic Flow using Particle Filter for Real-Time Traffic Control) teaches the development of a hybrid traffic control model including manual and autonomous vehicles.
Bugaev (Distributed Problems of Monitoring and Modern Approaches to Traffic Modeling) teaches the use of fluid dynamic’s concept being applied to the field of traffic flow.
Wu ‘3 (Emergent Behaviors in Mixed-Autonomy Traffic) teaches a means of maximizing traffic velocity by interspersing autonomous vehicles into traffic with manual vehicles.
Mehr (Pricing Traffic Networks with Mixed Vehicle Autonomy) teaches further means of applying a “cost” to the actions taken by autonomous vehicles in a traffic system, based on the relative impact of the actions on the system as a whole.
Bourrel (Mixing Microscopic and Macroscopic Representations of Traffic Flow) teaches the use of the Lighthill-Whitham-Richard’s theory of traffic flow in modeling a hybrid traffic environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664